DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4, 5, and 8-14 are allowable. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…Step S3: at a first temperature, performing a first etching to etch the first film to remove a first thickness of the first film; and Step S4: at a second temperature, performing a second etching to etch the first film to planarize the first film and remove a second thickness of the first film, the first temperature being lower than the second temperature, the first thickness being greater than the second thickness, and a sum of the first thickness and the second thickness being a total etching thickness of the first film; wherein  the first etching is performed with parameters of: etching temperature being 900°C ~1000°C, and volume fraction of the first etching gas being lower than 1%; the second etching is performed with parameters of: etching temperature being higher than 1050°C, volume fraction of the second etching gas being lower than 0.5%, and volume fraction of the second etching gas being lower than volume fraction of the first etching gas.…” in combination with the remaining limitations. Claims 2, 4, 5, and 8-14 are dependent upon claim 1 and are therefore allowable.

Applicant’s arguments, see page, filed March 29, 2022, with respect to the amendment to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of previous claims 3, 6, and 7 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899